WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because I believe the conviction of malfeasance and official misconduct as rendered by the jury were proper. The false statements were official acts and consequently subject to criminal prosecution when they were made during the fiscal court meeting over which Bailey presided in his official capacity as county judge/executive.
I am not firmly convinced that a mistake has been committed either by the jury in returning its verdict of conviction or by the Court of Appeals in affirming these convictions. Great deference should be given to the jury as the finder of fact, and to the trial court and the Court of Appeals in applying the law.
K.R.S. 522.020 provides in part that a government official is guilty of misconduct when, with the intent to injure another, he knowingly commits an act relating to his office which constitutes an unauthorized exercise of his official functions. Here, while presiding over a fiscal court meeting as county judge/executive, Bailey made false accusations against the county attorney with the intent to injure him by embarrassment. Although urged to adjourn the meeting by other members of the fiscal court, the presiding officer did not relinquish control of the meeting in order to express his personal opinions. Public office is a sacred trust and cannot be abused by the holder of such a trust, merely by claiming that the comments were personal rather than official acts. The official act in question was the presiding over the meeting. The expression of the false statement was the unauthorized official function. Therefore, Bailey was properly convicted of official misconduct. The statute was specifically designed to hold accountable public officials who abuse their public positions.
K.R.S. 61.170 makes malfeasance in office a crime. Malfeasance is generally defined as the wrongful or unjust doing of some act which the person has no right to perform or which he has been stipulated by contract not to do. It is the doing of an act wholly wrongful and unlawful. Fuson v. Commonwealth, 241 Ky. 481, 44 S.W.2d 578, 579 (1931). Robbins v. Commonwealth, 232 Ky. 115, 22 S.W.2d 440 (1929) states that malfeasance is the doing of an act which a person ought not to do — a wrongful act. Malfeasance has long been defined as the commission of some act which is positively unlawful or the doing of an act which is wholly wrongful and unlawful. Black’s Law Dictionary (4th ed.1951). It is a comprehensive term including any wrongful conduct that affects the performance of official duties. State ex rel Knabb v. Fratter, 198 Wash. 675, 89 P.2d 1046 (1939).
Malfeasance has also been defined in Kentucky as the doing of an act which a person ought not to do. Cf. Holliday v. *237Fields, 210 Ky. 179, 275 S.W. 642 (1925); Robbins v. Commonwealth, 232 Ky. 115, 22 S.W.2d 440 (1929).
The actions of a governmental official which involve the erroneous exercise of discretion are not punishable criminally under this statute. What occurred here was the expression of false statements by a presiding official during a formal meeting of the governing body. Clearly the expression was beyond the proper exercise of any official duty but it was in connection with an official function, to-wit: presiding over a public meeting.
I must respectfully disagree with the observation by the majority that the position taken by the Court of Appeals and the Commonwealth would have a chilling effect on the operation of government. Rather I believe it would instill a great degree of accountability from government. The overwhelming majority of government officials are decent and dedicated public servants who would never abuse their office by the kind of behavior exhibited in this case. Only a very few must be held accountable by the force of law. Public office cannot be a refuge for those who seek to embarrass or make false statements about the other individuals, whether they be public officials or otherwise. The mere fact that the statements were personal in nature does not afford them any protection; in fact, it should be the basis of this kind of charge. The public governmental meeting should not be the forum for the ventilation of any kind of personal vendetta.
Therefore I would affirm the decision of the Court of Appeals and the verdict of the jury.
GANT, J., joins in this dissent.